NUMBER 13-09-00661-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


       IN RE SOUTHERN NURSERIES, INC. AND KATHY GARFIELD


                             On Petition for Writ of Mandamus


                                   MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Benavides
                       Per Curiam Memorandum Opinion1

        Relators, Southern Nurseries, Inc. and Kathy Garfield, filed a petition for writ of

mandamus in the above cause on December 10, 2009, through which they sought relief

from the trial court's denial of their motion to abate the trial of this matter until February 1,

2010. Relators further sought emergency relief in the form of a stay of the trial court's

order. On December 10, 2009, this Court granted relators' motion for emergency stay and

requested that real parties in interest file a response to the petition for writ of mandamus.

        On December 14, 2009, relators filed a motion to dismiss their petition for writ of


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
mandamus because the trial court granted a continuance of the trial until February 1, 2010.

Because the trial court's action disposed of all issues forming the basis of this proceeding,

there is no longer a controversy and relators' petition for writ of mandamus is moot. See

In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes

moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings . . . .”); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(stating that, for a controversy to be justiciable, there must be a real controversy between

the parties that will be actually resolved by the judicial relief sought).

       Accordingly, we grant relators' motion, lift the stay previously imposed by this Court

and dismiss relators' petition for writ of mandamus as moot. See TEX . R. APP. P. 52.8(a).



                                                          PER CURIAM

Delivered and filed the 17th
day of December, 2009.




                                               2